JIM HANNAH, Chief Justice, concurring. IrJ concur in the decision reached by the majority. I write separately because I reach that decision on a different basis than that relied upon by the majority. The State introduced the evidence of the unrelated crimes in Marianna at its own peril. Substantial evidence of the charged crimes was introduced at trial and would support the jury’s verdict of guilty of the crimes charged in the present case. The course taken by the State in this case would have precluded a harmless-error analysis had Vance succeeded in his arguments that Arkansas Rule of Evidence 404(b) excluded the evidence. Because the State introduced the evidence of unrelated crimes in Marianna, this court could not have found that the guilty verdict rendered “was surely unattributable to the error.” See Sullivan v. Louisiana, 508 U.S. 275, 279, 113 S.Ct. 2078, 124 L.Ed.2d 182 (1993). Because the majority continues to hold contrary to my view on the admissibility of evidence of similar crimes, wrongs, or acts, I concur with the outcome of this case under the principle of stare decisis. However, I state my willingness to revisit this issue in the future. See Saul v. State, 365 Ark. 77, 225 S.W.3d 373 (2006) (Hannah, C.J., concurring).